tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx ein person to contact identification_number telephone number uil certified mail - return receipt requested last day for filing a petition with the tax_court dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated april 20xx is revoked our adverse determination as to your exempt status was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual within the meaning of sec_501 you did not respond to our requests to you about material matters concerning your operations as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have not established that you were organized and operated exclusively for exempt purposes and that no part of your earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination was mailed to you please contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication sincerely yours svu oo elores feo maria hooke director eo examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in with irs appeals_office after the meeting or after we consider the information and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if you disagree with the technical_advice decision you will be able to appeal if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely wade leraff for maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 publication publication letter rev catalog number 34809f schedule number department of the treasury - internal_revenue_service form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items 20xx hibit or exhibi issue whether revenue code irc q ualifies for exemption under sec_501 of the internal p eacts submit documentation to provide a description of their exhibit a provides copies of the internal_revenue_service correspondence requesting that activities financial statements minutes and publications the website stated that they had involuntarily dissolved in 20xx the revenue_agent ra also requested their final return a formal statement regarding the disposition of their assets as well as a copy of their articles of incorporation and articles of dissolution secretary of state on october 20xx the president of the organization confirmed receipt of the examination letter and stated that he had no questions the organization did not provide any requested documentation on november the ra sent a certified letter with a delinquency_notice advising revocation of their exempt status if they did not provide the requested documentation the certified card was signed on november 20xx and the service received the card on november 20xx the organization has not provided any of the requested documents to the ra exhibit b provides a copy of exempt status and all attachments exhibit c provides a copy status law form_1023 ez application_for letter determination of exempt sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service explanations of items form 886-a date name of taxpayer tax identification_number last digits year period ended hibit or exhibi 20xx its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax tax payers position unknown- the taxpayer has not responded to the service’s request for documentation regarding their exempt status despite numerous attempts made by the service governments position it is the internal revenue service’s position that inspection requirements under sec_6001 and sec_6033 to be recognized as exempt from federal failed to meet the catalog number 20810w page www irs gov form 886-a rev or exhibit 20xx schedule number department of the treasury - internal_revenue_service form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx conclusion 20xx must file form_1120 for the tax periods ending on or after december catalog number 20810w form 886-a rev www its gov page
